UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 7, 2009 (August 11, 2009) St. Mary Land & Exploration Company (Exact name of registrant as specified in its charter) Delaware 001-31539 41-0518430 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1776 Lincoln Street, Suite 700, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 861-8140 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August7,2009, St. Mary Land & Exploration Company (the “Company”) announced that the Company's President and Chief Executive Officer, Tony Best, will present at The Oil and Gas Conference at the Westin Tabor Center in Denver, Colorado on Tuesday, August11,2009, at 3:35 p.m. (MDT).A copy of this press release is filed as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed as part of this report: Exhibit 99.1 Press release of St. Mary Land & Exploration Company dated August 7, 2009, entitled St. Mary Land& Exploration Company to Present at The Oil & Gas Conference SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ST. MARY LAND & EXPLORATION COMPANY Date: August 11, 2009 By: /s/ C. MARK BRANNUM C. Mark Brannum Senior Legal Counsel & Secretary
